Mary Ellen Barbera, Chief Judge
Upon consideration of the Petition for Reinstatement of Maxwell Clifford Cohen, Bar Counsel's consent thereto, and the record herein, it is the 25th day of October, 2018, by the Court of Appeals of Maryland;
ORDERED, that the Petition be, and the same hereby is, GRANTED; and it is further
ORDERED, that Maxwell Clifford Cohen is reinstated as a member of the Bar of Maryland; and it is further
ORDERED, that the Clerk of the Court shall replace the name of Maxwell Clifford Cohen upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this state.